      Case 4:18-cv-00824-O Document 22 Filed 04/04/19               Page 1 of 1 PageID 283



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,                     §
                                                  §
          Plaintiffs,                             §
                                                  §
                                                  §
                                                  §
                                                  §
 v.                                               §    Civil Action No. 4:18-cv-00824-O
                                                  §
 EQUAL EMPLOYMENT                                 §
 COMMISSION, et al.,                              §
                                                  §
                                                  §
          Defendants.                             §


                                              ORDER

         Before the Court is the Parties’ Joint Proposed Briefing Schedule (ECF No. 21), filed April

3, 2019. The Court sets this matter for a status conference hearing on Tuesday, April 9, 2019 at

9:00 a.m. in the Second Floor Courtroom of the Eldon B. Mahon United States Courthouse,

located at 501 W. 10th Street, Fort Worth, Texas.

         SO ORDERED on this 4th day of April, 2019.




                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE




                                                  1
